Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ling Zhong (Reg. No. 48,290) on 22 February 2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for storing information, comprising:
generating a source tracing code of an item, and associating the source tracing code of the item with the item;
collecting flow information of the item;
determining a form data item corresponding to the flow information of the item; 
storing the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item in a relational database according to a corresponding relationship between the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item; 
performing a hash operation on the flow information of the item to obtain a hash value of the flow information of the item; [[and]]
storing the hash value of the flow information of the item in a blockchain;
receiving an acquisition request for the flow information of the item sent by a terminal device, wherein the terminal device transmits the acquisition request by scanning a label carrying the source tracing code of the item;
finding the form data item corresponding to the flow information of the item and the flow information of the item from the relational database;
finding a blockchain transaction identifier corresponding to the hash value of the flow information of the item from the blockchain; and
sending the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item to the terminal device, so that the terminal device displays the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item.
2. (Original) The method of claim 1, wherein the generating a source tracing code of an item comprises:
acquiring a producer identification code of a producer of the item;
generating an item identification code of the item; and
combining the producer identification code of the producer of the item with the item identification code of the item to obtain the source tracing code of the item.
3. (Original) The method of claim 1, wherein the flow information comprises at least one of: production information of the item, purchasing information of the item, producer shipment information of the item, warehousing information of the item, order placing information of the item, packing information of the item, logistics information of the item, or sign-in information of the item.
4. (Original) The method of claim 3, wherein the collecting flow information of the item comprises:
collecting the production information of the item by electronic data interchange;
collecting the producer shipment information of the item by inter-process communication;
collecting the purchasing information, the warehousing information, the order placing information, the packing information and the sign-in information of the item by using a message queue message subscription method; and
collecting the logistics information of the item by utilizing an application programming interface docking mode.
5. (Cancelled)
6. (Cancelled).
7. (Currently Amended) An apparatus for storing information, comprising:
at least one processor; and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
generating a source tracing code of an item, and associate the source tracing code of the item with the item; 
collecting flow information of the item; 
determining a form data item corresponding to the flow information of the item; 
storing the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item in a relational database according to a corresponding relationship between the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item; 
performing a hash operation on the flow information of the item to obtain a hash value of the flow information of the item; [[and]] 
storing the hash value of the flow information of the item in a blockchain;
receiving an acquisition request for the flow information of the item sent by a terminal device, wherein the terminal device transmits the acquisition request by scanning a label carrying the source tracing code of the item; 
finding the form data item corresponding to the flow information of the item and the flow information of the item from the relational database; 
finding a blockchain transaction identifier corresponding to the hash value of the flow information of the item from the blockchain; and
sending the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item to the terminal device, so that the terminal device displays the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item.
8. (Cancelled)
9. (Cancelled).
10. (Cancelled)
11. (Currently Amended) A non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising:
generating a source tracing code of an item, and associate the source tracing code of the item with the item;
collecting flow information of the item;
determining a form data item corresponding to the flow information of the item; and
storing the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item in a relational database according to a corresponding relationship between the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item; 
performing a hash operation on the flow information of the item to obtain a hash value of the flow information of the item; [[and]]
storing the hash value of the flow information of the item in a blockchain;
receiving an acquisition request for the flow information of the item sent by a terminal device, wherein the terminal device transmits the acquisition request by scanning a label carrying the source tracing code of the item;
finding the form data item corresponding to the flow information of the item and the flow information of the item from the relational database;
finding a blockchain transaction identifier corresponding to the hash value of the flow information of the item from the blockchain; and
sending the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item to the terminal device, so that the terminal device displays the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item.
12. (Previously Presented) The non-transitory computer readable storage medium of claim 11, wherein the generating a source tracing code of an item comprises:
acquiring a producer identification code of a producer of the item;
generating an item identification code of the item; and
combining the producer identification code of the producer of the item with the item identification code of the item to obtain the source tracing code of the item.
13. (Previously Presented) The non-transitory computer readable storage medium of claim 11, wherein the flow information comprises at least one of: 
production information of the item, purchasing information of the item, producer shipment information of the item, warehousing information of the item, order placing information of the item, packing information of the item, logistics information of the item, or sign-in information of the item.
14. (Previously Presented) The non-transitory computer readable storage medium of claim 13, wherein the collecting flow information of the item comprises:
collecting the production information of the item by electronic data interchange;
collecting the producer shipment information of the item by inter-process communication;
collecting the purchasing information, the warehousing information, the order placing information, the packing information and the sign-in information of the item by using a message queue message subscription method; and
collecting the logistics information of the item by utilizing an application programming interface docking mode.
15. (Cancelled)
16. (Cancelled).
17. (Previously Presented) The apparatus of claim 7, wherein the generating a source tracing code of an item comprises:
acquiring a producer identification code of a producer of the item;
generating an item identification code of the item; and
combining the producer identification code of the producer of the item with the item identification code of the item to obtain the source tracing code of the item.
18. (Previously Presented) The apparatus of claim 7, wherein the flow information comprises at least one of: production information of the item, purchasing information of the item, producer shipment information of the item, warehousing information of the item, order placing information of the item, packing information of the item, logistics information of the item, or sign-in information of the item.
19. (Previously Presented) The apparatus of claim 18, wherein the collecting flow information of the item comprises:
collecting the production information of the item by electronic data interchange;
collecting the producer shipment information of the item by inter-process communication;
collecting the purchasing information, the warehousing information, the order placing information, the packing information and the sign-in information of the item by using a message queue message subscription method; and
collecting the logistics information of the item by utilizing an application programming interface docking mode.
Reasons for Allowance
Claims 1-4, 7, 11-14 and 17-19 are allowed as amended/presented above, and claims 5, 6, 8-10, 15 and 16 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 7 and 11:
Claim 1 (and similarly claims 7 and 11) discloses:
A computer-implemented method for storing information, comprising:
generating a source tracing code of an item, and associating the source tracing code of the item with the item;
collecting flow information of the item;
determining a form data item corresponding to the flow information of the item; 
storing the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item in a relational database according to a corresponding relationship between the source tracing code of the item, the form data item corresponding to the flow information of the item, and the flow information of the item; 
performing a hash operation on the flow information of the item to obtain a hash value of the flow information of the item; 
storing the hash value of the flow information of the item in a blockchain;
receiving an acquisition request for the flow information of the item sent by a terminal device, wherein the terminal device transmits the acquisition request by scanning a label carrying the source tracing code of the item;
finding the form data item corresponding to the flow information of the item and the flow information of the item from the relational database;
finding a blockchain transaction identifier corresponding to the hash value of the flow information of the item from the blockchain; and
sending the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item to the terminal device, so that the terminal device displays the form data item corresponding to the flow information of the item, the flow information of the item, and the blockchain transaction identifier corresponding to the hash value of the flow information of the item.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-4, 12-14 and 17-19 each depend from one of allowable claims 1, 7 and 11, and therefore claims 2-4, 12-14 and 17-19 are allowable for reasons consistent with those identified with respect to claims 1, 7 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627